IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


DEANNA KEENE,                             : No. 215 WAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
             v.                           :
                                          :
                                          :
PAUL B. KIRSCH, M.D. AND                  :
FOSTERBROOK MEDICAL                       :
ASSOCIATES, P.C.,                         :
                                          :
                   Respondents            :


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of November, 2018, the Petition for Allowance of Appeal

is DENIED.